RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 5/7/2021 have been received. 
Claims 1-4, 6, 8, 9, and 11-13 are pending. Claims 5, 7, and 10 are canceled. Claims 9, 11, and 12 are withdrawn. Claims 1-4, 6, 8, and 13 are rejected. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6, and 8, in the reply filed on 5/7/2021 is acknowledged. 
The Restriction requirement mailed on 3/10/2021 included the following Groups of invention: 
Group I, claims 1-4, 6, and 8, drawn to a particulate product.
Group II, claims 9, 11, and 12, drawn to a method of making a compressed tablet.
Group III, claim 13, drawn to a compressed tablet.

In the remarks filed on 5/7/2021, Applicant argues Groups I and III should not be separated because present claim 13 is substantially identical to original claim 10. 
Examiner agrees with the Applicant that at this time Groups I and III should remain together. As such, the restriction requirement between Groups I and III is withdrawn. 
Applicant made no arguments concerning the finding of lack of Unity of Invention between Groups I and II or between Groups II and III. When a finding for lack of Unity of 
The requirement between Groups I and II and the requirement between Groups II and III are still deemed proper and is therefore made FINAL.
Claims 9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/7/2021.

Withdrawn Rejections
The objections and rejections, made of record in the office action mailed on 11/27/2020, have been withdrawn due to applicant’s amendment filed on 3/1/2021. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1. 
Regarding claim 1: Beck discloses a particulate product comprising a plurality of solid particles (beadlets, para 0057). 

(i) 22-75 wt.% based on the total weight of the solid particle of vitamin A and/or its derivatives
Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). Beck discloses the fat soluble ingredient present in the range of from 0.1 to 90 wt.%, from 0.1 to 80 wt.%, from 1 to 50 wt.%, and from 1 to 30 wt.% (para 0027).
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.


(ii) 20-70 wt.%, based on the total weight of the solid particle, of at least one emulsifier which is not derived from an animal source and (iii) 5-55 wt.%, based on the total weight of the solid particle, of at least one non-reducing sugar
Emulsifier:
Beck discloses ascorbyl palmitate (para 0065) present in a range of from 0.1 to 20 wt.% (para 0058). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Additionally/alternatively, Beck discloses the solid particles (beadlets) comprise a protective colloid (para 0028). Beck discloses protective colloids that are emulsifiers and are not from an animal source (e.g., modified starch, pectin, ligninsulphonate, gum Arabic, gum acacia, lupin, plant proteins, para 0028). The discussion of MPEP 2131.02 and MPEP 2144.07 applies here as above. In the present case, Beck discloses particles (beadlets) comprise an ingredient (protective colloid) that are emulsifiers and not derived from animal sources. As such, the selection of the non-animal sourced emulsifiers is obvious.
Non-reducing sugar:
Beck discloses the solid particles (beadlets) comprise a protective colloid (para 0028). Beck discloses the colloid may be selected from a group that includes sugar and modified starch (para 0028, 0036). Beck discloses the sugar may be selected from a group that includes non-reducing sugars (sucrose, trehalose, para 0031).

Concentrations of Emulsifier and non-reducing sugar: 
Beck discloses the colloid is present in ranges from 10 to 90 wt.%, from 20 to 75 wt.%, from 30 to 70 wt.%, and from 50 to 65 wt.% (para 0058). 
Beck discloses the modified food starch and sugar is used as the protective colloid, the weight-ratio of the modified food starch to the sugar preferably varies from 500:1 to 1:100, from 20:1 to 1:10, from 10:1 to 1:10, from 4:1 to 1:2, and from 2:1 to 1:2 (para 0032). 
Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of modified food starch of about 0.020 to 89.8 %.
Sample calculations: 
10% colloid * 1 part starch/(1 part starch + 500 part sugar)) = 0.0199% modified starch
90% colloid * 500 parts starch/(500 parts starch + 1 part sugar)) = 89.8 % modified starch
Based on the percentage of colloid in the particle (beadlet) and the ratio of starch and sugar, Beck suggests a range of sugar, which may be a non-reducing sugar (sucrose, trehalose), of about 0.020 to 89.8 %.
Sample calculations: 
10% colloid * 1 part sugar/(500 part starch + 1 part sugar)) = 0.0199% sugar
90% colloid * 500 parts sugar/(1 parts starch + 500 part sugar)) = 89.8 % sugar
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying 

Wherein the solid particles are free of antioxidants selected from the group consisting of ascorbic acid, tocopherols, propyl gallate, tertiary butylhydroquinone, butylated hydroxyanisole and butylated hydroxytoluene
The discussions of MPEP 2131.02 and MPEP 2144.07 apply here as above.
Beck discloses antioxidants selected from water-soluble antioxidant and/or fat-soluble antioxidant (para 0063). Beck discloses the water-soluble antioxidant may be ascorbic acid or a salt thereof, sodium ascorbate, hydroxytyrosol, oleuropein aglycon, epigallocatechingallate (EGCG), extracts of rosemary or olives (para 0064). Beck discloses the fat-soluble antioxidant may be a tocopherol, butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), ethoxyquin, propyl gallate, tert butyl hydroxyquinoline, 6-ethoxy-1,2-dihydroxy-2,2,4-trimethylquinoline (EMQ), ascorbic acid ester of a fatty acid, or ascorbyl palmitate or stearate (para 0065).
Since Beck discloses antioxidants other than ascorbic acid, tocopherols, propyl gallate, tertiary butylhydroquinone, butylated hydroxyanisole and butylated hydroxytoluene, Beck does not require the presence of antioxidants selected from the group consisting of ascorbic acid, tocopherols, propyl gallate, tertiary butylhydroquinone, butylated hydroxyanisole and butylated hydroxytoluene. In other words, the selection of antioxidants other than ascorbic acid, tocopherols, propyl gallate, 
Regarding claim 2: Beck discloses trehalose (para 0031).
Regarding claim 3: Beck discloses about 0.020 to 89.8 % sugar, which may be a non-reducing sugar (sucrose, trehalose, para 0031). See the concentration discussion in the rejection of claim 1 above for more detailed explanation.  
Regarding claim 4: Note that because claim 1 is in the form of a Markush group (vitamin A or its derivatives), it is not required that Beck meet the further limitation of the non-selected groups (vitamin A derivative) via subsequent dependent claims.
Regarding claim 6: Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). Beck discloses the fat soluble ingredient present in the range of from 0.1 to 90 wt.%, from 0.1 to 80 wt.%, from 1 to 50 wt.%, and from 1 to 30 wt.% (para 0027). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 8: Beck discloses modified starch, pectin, ligninsulphonate, gum arabic, gum acacia, lupin, and plant proteins (para 0028). Beck discloses gelatin, which is an animal protein (pork, beef, poultry, para 0028). Additionally, Beck discloses ascorbyl palmitate (para 0065) present in a range of from 0.1 to 20 wt.% (para 0058). 
Regarding claim 13: Beck discloses a compressed tablet (pressed to tablets, abstract) comprising a plurality of the solid particles (beadlets, para 0057).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1; in view of Schaffner et al., US 2009/0105331 A1.
Beck is relied on as above. Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019).
Beck does not disclose vitamin A acetate and/or vitamin A palmitate.
Schaffner discloses a particulate product which comprises a plurality of solid particles (dry powder, para 0076). Schaffner discloses each of the solid particles is comprises a fat soluble active ingredient may be present in a range of 0.1 to 90 wt. % (para 0036). Schaffner discloses the fat soluble active ingredient may be vitamin A 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the fat soluble ingredient that is vitamin A, as taught in Beck, with a fat soluble ingredient that is a vitamin A in the form of a derivative that is vitamin A acetate and/or vitamin A palmitate, as taught in Schaffner, to obtain solid particles comprising vitamin A in the form of a derivative that is vitamin A acetate and/or vitamin A palmitate. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of forming the particles (powder) with vitamin A in the form of a derivative that is vitamin A acetate and/or vitamin A palmitate. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Application No. 15/775,425
Claims 1-4, 6, 8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, and 12 of copending Application No. 15/775,425. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1: ‘425 claims solid particles comprising 20-70% vitamin A or vitamin A derivatives (claim 1); 20-70% at least one emulsifier (claim 1); and 5-55% non-reducing sugar (claim 1). ‘425 does not require the listed antioxidants. 
Regarding claim 2 and 3: ‘425 claims 5-55% (claim 1), and 10-50% (claim 3) non-reducing sugar that is trehalose (claims 1 and 3). 
Regarding claim 4: ‘425 claims vitamin A acetate and vitamin A palmitate (claim 1). 
Regarding claim 6: 20-70% vitamin A or vitamin A derivatives (claim 1). 
Regarding claim 8: ‘425 claims the gum acacia (claim 1). 
Regarding claim 13: ‘425 claims particles in a compressed tablet (claim 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619